Title: From George Washington to Major General William Heath, 18 December 1776
From: Washington, George
To: Heath, William



Head Quarters Bucks County [Pa.] 18th Decemr 1776.
Dear Sir

By a Letter just received from the State of Massachusets (Copy of which you have inclosed) I find that they had ordered 6000 Militia to be raised, and appointed the place of rendezvous at Danbury in Connecticut, where they are to meet Genl Lincoln who is to take the Command. You will perceive from the Tenor of the Letter, that the Appearance of the Men of War and Transports off the Coast of N. England, did not seem to alter their Intention of sending the Militia forward, but I am inclined to think, if the Descent should really be made, they will find employ for them nearer home. If this considerable reinforcement should arrive with you, I don’t know how you could better employ them, or render more essential Service to the Cause, than (after keeping a sufficient force to guard the passes of the Highlands) by throwing such a Number over into Jersey, as would cover the upper parts of that province, and afford such Support and Assistance

to the well affected, as would encourage them to join you and keep the Enemy within streighter Bounds than they at present are. You may depend, that the great End they have in View, is, to spread themselves over as much Country as they possibly can, and thereby strike a damp into the Spirits of the people, which will effectually put a stop to the new Inlistment of the Army, on which all our Hopes depend, and which they will most vigorously strive to effect.
To carry this plan into Execution, they have already extended themselves as far Westward as the Delaware, and if the whole of your Army continues on the East Side of Hudson’s River, they will have possession of all the Country between that River and the Delaware, which includes the whole province of Jersey and part of New York.
As soon as you find yourself in a Situation to send a force into the upper parts of Jersey, I would have you immediately communicate your Intentions to the people, with Assurances that you will be ready to back and support them in any Movements which they may make in your favor.
I am certain that the Defection of the people in the lower part of Jersey, has been as much owing to the want of an Army to look the Enemy in the Face, as to any other Cause, tho’ to be sure neither Cost or pains have been spared to influence them against us.
Whatever Steps you take in this Affair, I would have you to consult and cooperate with Genl Lincoln of whose Judgment and Abilities I entertain a very high Opinion.
I would just add, that your Attention should likewise be paid to the Country between peekskill and Kingsbridge, by affording some protection and Countenance to them, you may draw supplies from them and perhaps some Men for the new Army. particular Attention should be paid to the Bridge at Crotons River which secures your Front.
I inclose you a Letter for Genl Lincoln which please to forward to him wherever he may be. I am Dear Sir your most obt Servt

Go: Washington

